NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                     SEPTEMBER 16
                                                                            2014

                            FOR THE NINTH CIRCUIT                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS




FERDINANDO L. ROBINSON,                          No. 12-17279

             Petitioner - Appellant,             D.C. No. 2:11-cv-01748-KJD-PAL

   v.
                                                 MEMORANDUM*
D. W. NEVEN; ATTORNEY GENERAL
OF THE STATE OF NEVADA,

             Respondents - Appellees.

                    Appeal from the United States District Court
                             for the District of Nevada
                     Kent J. Dawson, District Judge, Presiding

                           Submitted September 10, 2014**
                              San Francisco, California

Before: SCHROEDER, OWENS, and FRIEDLAND, Circuit Judges.



   Ferdinando L. Robinson appeals from a judgment by the District of Nevada

dismissing his federal habeas corpus petition as untimely under 28 U.S.C. § 2244(d).


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We agree with the district court that Robinson has not demonstrated eligibility for

equitable tolling, so we affirm.

   The district court’s decision to dismiss a § 2254 habeas petition as untimely is

reviewed de novo. Nedds v. Calderon, 678 F.3d 777, 780 (9th Cir. 2012). The

district court’s decision not to order an evidentiary hearing is reviewed for abuse of

discretion. Roy v. Lampert, 465 F.3d 964, 968 (9th Cir. 2006).

   Robinson argues that, because of alleged attorney negligence, he is entitled to

equitable tolling for a period of 145 days prior to the filing of his state habeas corpus

petition, or, in the alternative, that he is entitled to an evidentiary hearing on the issue

of equitable tolling. A habeas petitioner is entitled to equitable tolling “only if he

shows ‘(1) that he has been pursuing his rights diligently, and (2) that some

extraordinary circumstance stood in his way’ and prevented timely filing.”

Holland v. Florida, 560 U.S. 631, 649 (2010) (quoting Pace v. DiGuglielmo, 544
U.S. 408, 418 (2005)). The petitioner bears the burden of showing that equitable

tolling should apply. Espinoza-Matthews v. California, 432 F.3d 1021, 1026 (9th

Cir. 2005). A habeas petitioner is entitled to an evidentiary hearing when the

petitioner “makes a good-faith allegation that would, if true, entitle him to equitable

tolling.” Roy, 465 F.3d at 969 (emphasis, citation, and internal quotation marks

omitted).



                                             2
   Robinson’s allegations of attorney misconduct do not rise to the level of

extraordinary circumstances. See Holland, 560 U.S. at 652 (holding that “a ‘garden

variety claim’ of attorney negligence” does not justify equitable tolling); Miranda v.

Castro, 292 F.3d 1063, 1067-68 (9th Cir. 2002) (holding that prisoners have no right

to counsel for habeas proceedings, and consequently no right to advice or

information about the habeas process from trial or direct review counsel). Nor has

Robinson met his burden of showing that he demonstrated diligence throughout the

limitations period. Additionally, because Robinson has not alleged facts that would

entitle him to equitable tolling, it was not an abuse of discretion for the district court

to decline to order an evidentiary hearing.

   Because Robinson does not qualify for equitable tolling on the basis of attorney

misconduct, his petition would be untimely regardless of the resolution of the other

issues he raises in favor of tolling. We therefore decline to reach those issues.

   For the foregoing reasons, we AFFIRM.




                                            3